OPINION
Before RABINOWITZ, C. J., and CON-NOR, BURKE and MATTHEWS, JJ.
PER CURIAM.
Appellant was convicted upon his plea of nolo contendere to the crimes of inciting the commission of a crime in violation of AS 11.10.070 and grand larceny in violation of AS 11.20.140. The court sentenced appellant on the grand larceny count only, being of the view that multiple sentences were inappropriate under the rule established in Whitton v. State, 479 P.2d 302 (Alaska 1970). Appellant was sentenced to a term of three years of imprisonment with one year suspended and was required to make restitution. Based on our review of the record we conclude that the trial judge considered all relevant sentencing factors,1 properly refused to consider unverified hearsay reports of prior criminal acts,2 and that the sentence imposed was not clearly mistaken.
AFFIRMED.

. The factors were first defined in State v. Chaney, 477 P.2d 441, 444 (Alaska 1970).


. See Parks v. State, 571 P.2d 1003, 1004 (Alaska 1977); Sandvik v. State, 564 P.2d 20, 24 (Alaska 1976); Thurlkill v. State, 551 P.2d 541, 544 (Alaska 1976).